38 So.3d 263 (2010)
In re Scott M. HAWKINS.
No. 2010-B-1093.
Supreme Court of Louisiana.
July 2, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
Respondent pled guilty to two criminal offenses involving battery. Following the *264 filing of formal charges, respondent and the Office of Disciplinary Counsel ("ODC") submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Scott M. Hawkins, Louisiana Bar Roll number 27498, be suspended from the practice of law for a period of two years, retroactive to January 7, 2009, the date of his interim suspension, subject to the conditions set forth in the Petition for Consent Discipline.
IT IS FURTHER ORDERED all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
KNOLL and CLARK, JJ., dissents and would reject consent discipline.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.